Exhibit 10.1

[IDENIX LETTERHEAD]

December 30, 2013

CONFIDENTIAL

Jacques Dumas

32 Suffolk Lane

Carlisle, MA 01741

Dear Jacques:

This employment letter (the “letter”) is made by and between Idenix
Pharmaceuticals, Inc., a corporation incorporated under the laws of the State of
Delaware (together with its successors and assigns, the “Company”), and you
(and, together with the Company, the “Parties”). Your employment will begin on
January 20, 2014, (the “Effective Date”) if you accept this agreement, subject
to satisfaction of any required background checks for which there is separate
documentation.

 

1. Position and Title. You will be E.V.P., Chief Scientific Officer, reporting
to Ronald Renaud, President & Chief Executive Officer.

 

2. Base Salary. Your bi-weekly base salary will be $13,076.93 (equivalent to an
annualized rate of $340,000), subject to applicable withholding and payable in
accordance with normal payroll practices of Idenix. The Base Salary shall be
reviewed annually for additional increases, if any, which are in the sole
discretion of the Idenix Compensation Committee of the Board of Directors (the
“Board”). After any such increase, the term “Base Salary” as utilized herein
shall thereafter refer to the increased amount. Base Salary shall not be reduced
at any time without your express prior written consent.

 

3. Equity. The Company will recommend you for a new hire grant of a stock option
award of 250,000 shares of common stock of Idenix. Assuming the Compensation
Committee of the Board approves the grant, it will be made pursuant to the terms
of the Idenix Pharmaceuticals, Inc. 2012 Stock Incentive Plan and its standard
option award agreement (the “Plan”). The number of shares for which such award
is ultimately granted will be in the absolute discretion of the Compensation
Committee of the Board of Directors. The Company also expects you to be eligible
for grants in future years (assuming your continued employment) of an option
award with respect to 120,000 shares of Idenix common stock. The Company will
adjust the grant numbers in accordance with changes to the underlying capital
structure of the Company.

 

4. Benefits. You will be eligible to participate in all benefit plans and
programs Idenix provides generally to its senior level executives, subject to,
and on a basis consistent with, the participation requirements and other terms
and conditions of such plans and programs. Such programs currently include
medical, dental, disability, life insurance and a 401(k) plan. Of course, the
Company reserves the right to modify or eliminate such programs from time to
time.



--------------------------------------------------------------------------------

You will also receive a sign-on bonus of $225,000, payable no later than the
second payroll date after the Effective Date, assuming you become and remain
employed through the date of payment. You agree that you will promptly (and, in
any case, within 20 days) repay to the Company 100% of the sign-on bonus
(including any amounts withheld for taxes) if your employment ends as a result
of a termination for Cause or your resignation other than for Good Reason on or
before the first anniversary of the Effective Date, with the repayment reduced
to 50% for a termination for Cause or your resignation other than for Good
Reason after the first anniversary and on or before the second anniversary of
the Effective Date.

 

5. Location. You will be based at Idenix’ offices in Cambridge, Massachusetts.

 

6. Incentive Based Compensation. You are eligible for an annual target cash
bonus (“Target Bonus”) equal to 50% of your Base Salary. Your target bonus as a
percentage of Base Salary may, at the discretion of the Board, be periodically
reviewed for increase. After any such increase, the term “Target Bonus” as used
herein shall thereafter refer to the increased amount. The Target Bonus
opportunity shall not be reduced at any time without your express prior written
consent.

 

7. Termination. You and Idenix each agree that your employment with Idenix is
that of an employee at will. Both you and Idenix have the right to terminate
your employment relationship at any time for any or no reason, subject to the
provisions of this letter.

(A) If Idenix terminates your employment other than for Cause (as defined in
Appendix A hereto, and not as a result of death or disability) or you terminate
your employment for Good Reason (as defined in Appendix A hereto) you will be
eligible to receive the following Severance Compensation, subject to compliance
with the release requirements below in Section 7(B).

(i) Lump sum payment equivalent to 12 months of Base Salary and the greater of
the Target Bonus for the year of termination or the bonus actually received from
the Company for the preceding calendar year (if any);

(ii) Immediate vesting and exercisability of all outstanding equity awards,
subject to the terms of such awards, contingent upon the release requirements
and provided that any unvested equity awards shall not expire or be forfeited
before satisfaction of the release condition in Section 7(B) (or, if earlier,
for the options, their term) but shall expire or be forfeited promptly if and
when the release condition is not satisfied; and

(iii) Provided you timely elect and remain eligible for benefits continuation
pursuant to the federal “COBRA” laws, continued payment by Idenix of COBRA
premiums for you (and your covered dependents) under the group health and dental
insurance coverage at the active employee rates for a period of up to 12 months.
Any such payments and related coverage shall be discontinued in the event that
you cease to be eligible for or to elect such COBRA coverage during such 12
month period or if such payments are determined by the Company to be reasonably
likely to result in any material tax liability to you or the Company. If any
such benefit cannot be provided for any reason then the Company will not be
obligated to pay you a cash equivalent in lieu of such benefit.



--------------------------------------------------------------------------------

(B) You shall not be eligible to receive the payments, benefits and entitlements
provided in subsection (A) of this Section 7 unless you timely execute and allow
to become effective within 60 days following your termination (such 60th day,
the “Payment Date”), a severance and release of claims agreement (the “Severance
Agreement”) in the form attached hereto as it may be revised by the Company to
reflect changes in law or employment terms. The Severance Compensation shall
begin on the Payment Date and shall be subject to the terms and conditions set
forth on Appendix B.

 

8. Termination Within One Year After a Change in Control. If your employment is
terminated by Idenix (or any successor to Idenix) without Cause or you terminate
your employment for Good Reason, in each case within one year following a Change
in Control (all such terms as defined in Appendix A hereto) you shall be
entitled to receive the benefits in Section 7(A)(i), (ii) and (iii) above plus a
lump-sum payment equivalent to an additional 12 months of Base Salary and the
greater of (i) one times your Target Bonus for the year in which the termination
of employment occurs, or (ii) one times the actual bonus payable to you for the
year preceding the year in which termination of employment occurs. Your
eligibility to receive the payments, benefits and entitlements provided in this
Section 8 shall be subject to the terms of Section 7(B).

 

9. Excise Tax Provision. Anything herein to the contrary notwithstanding, to the
extent that any payment, entitlement or benefit provided under this offer or any
other agreement, plan, policy, program or arrangement of the Company (the
“Payments”) would be subject to the imposition of the excise tax imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any similar Federal or state law (an “Excise Tax”), the Payments shall be
reduced (but not below zero) to the maximum amount as will result in no portion
of the Payments being subject to such Excise Tax (the “Safe Harbor Cap”), but
only if the net after-tax amount that would be received by you, taking into
account all applicable Federal, state and local income taxes and the imposition
of the Excise Tax, is greater than the net after-tax amount, similarly
determined, that would be received by you if Payments are not reduced to the
Safe Harbor Cap. If there is a reduction, it shall be implemented as follows:
(i) any cash payments, (ii) any taxable benefits, (iii) any nontaxable benefits,
and (iv) any vesting of equity awards, in each case in reverse order beginning
with payments or benefits that are to be paid the farthest in time from the date
of change in control, to the extent necessary to avoid imposition of the excise
tax under Code Section 4999.



--------------------------------------------------------------------------------

10. Section 409A. All payment for which provision is made in this offer letter
shall be subject to the terms set forth in Appendix B.

 

11. Disclosure of Inventions: As a condition to your becoming and remaining
employed, you must sign and comply with the Company’s Invention and
Nondisclosure Agreement.

 

12. Noncompetition and Non-Solicitation: In consideration of the benefits in
this offer letter:

(A) You agree that while you are employed by the Company and for a period of
12 months after the termination or cessation of such employment, you will not
directly or indirectly:

(i) in the geographic area where the Company does business, has done business,
or plans to do business at the time of the termination or cessation of your
employment, engage or assist others in engaging in any business or enterprise
(whether as an owner, partner, officer, director, employee, consultant,
investor, lender or otherwise) that is competitive with the Company’s business.
For purposes of this offer, the term “Competitive Business” shall mean an entity
that discovers, develops and commercializes therapeutics for the treatment of
HBV, HCV and HIV; provided that the passive ownership of not more than 1% of the
outstanding stock of a publicly-held company shall not, by itself, violate this
provision; or

(ii) either alone or in association with others, solicit, divert or take away,
or attempt to solicit, divert or take away, the business or patronage of any of
the clients, customers, accounts or business partners or prospective clients,
customers, accounts or business partners of the Company that were contacted,
solicited, or served by the Company while you were employed by the Company; or

(iii) either alone or in association with others solicit, induce or attempt to
induce, any employee or independent contractor of the Company to terminate his
or her employment or other engagement with the Company, provided, that this
provision shall not apply to the solicitation of any individual whose employment
or other engagement with the Company has been terminated for a period of six
months or longer; and

(B) You agree that during the non-competition and non-solicitation period, you
will give notice to the Board of each new business activity you plan to
undertake, at least 10 business days prior to beginning any such activity. You
further acknowledge and agree that the restrictions contained in this offer
letter are necessary for the protection of the business and goodwill of the
Company and are considered by you to be reasonable for such purpose. You agree
that any breach or threatened breach of this provision will cause the Company
substantial and irrevocable damage that is difficult to measure. Therefore, in
the event of any such breach or threatened breach, you agree that the Company,
in addition to such other remedies that may be available, shall have the right
to seek specific performance and injunctive relief without posting a bond. You
further waive the adequacy of a remedy at law as a defense to such relief.



--------------------------------------------------------------------------------

13. Nondisparagement. You understand and agree that during and after your
employment you shall not make any false, disparaging or derogatory statements to
any person or entity, including, without limitation, any media outlet, industry
group, financial institution or current or former employee, consultant, client
or customer of the Company, regarding the Company or any of its directors,
officers, employees, agents or representatives or about the Company’s business
affairs or financial condition; provided, however, that nothing herein shall be
construed as preventing you from making truthful disclosures to any governmental
entity or in any litigation or arbitration or as otherwise required by
applicable law.

 

14. No Conflicts. You represent that you are not bound by any employment
contract, restrictive covenant or other restriction preventing you from entering
into employment with or carrying out your responsibilities for the Company, or
that is in any way inconsistent with the terms of this letter. Please note that
this offer letter is your formal offer of employment and supersedes any and all
prior or contemporaneous agreements, discussions and understandings, whether
written or oral, relating to the subject matter of this letter or your
employment with the Company.

 

15. Proof of Legal Right to Work. For purposes of federal immigration law, you
will be required to provide the Company with documentary evidence of your
identity and eligibility for employment in the United States. Such documentation
must be provided to the Company within three business days following your date
of hire, or our employment relationship with you may be terminated. You may need
to obtain a work visa in order to be eligible to work in the United States. If
that is the case, your employment with the Company will be conditioned upon your
obtaining a work visa in a timely manner as determined by the Company.

 

16. Governing Law. This offer and your employment shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts
(without reference to the conflict of laws provisions thereof.)

If this offer letter correctly sets forth the terms under which you will be
employed by the Company, please sign the enclosed duplicate of this letter in
the space provided below and return it to me.

 

Very truly yours, /s/ Ronald C. Renaud, Jr. Ronald C. Renaud President and Chief
Executive Officer Idenix Pharmaceuticals, Inc.



--------------------------------------------------------------------------------

I accept the offer on the terms provided above with respect to my at-will
employment with Idenix, Inc. I am not relying on any representations other than
those set forth above.

ACCEPTED as of this     30th     day of December, 2013

 

/s/ Jacques Dumas

Jacques Dumas



--------------------------------------------------------------------------------

Appendix A

“Change in Control” shall mean:

(i) any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, becomes a “beneficial owner,” as such term is
used in Rule 13d-3 promulgated under that act, of fifty percent (50%) or more of
the Voting Stock of the Company;

(ii) the Company adopts any plan of liquidation providing for the distribution
of all or substantially all of its assets; or

(iii) all or substantially all of the assets or business of the Company is
disposed of pursuant to a merger, consolidation or other transaction (unless the
shareholders of the Company immediately prior to such merger, consolidation or
other transaction beneficially own, directly or indirectly, at least fifty
percent (50%) of the Voting Stock or other ownership interests of the entity or
entities, if any, that succeed to the business of the Company); or

(iv) the Company combines with another company and is the surviving corporation
but, immediately after the combination, the shareholders of the Company
immediately prior to the combination hold, directly or indirectly, fifty percent
(50%) or less of the Voting Stock of the combined company (there being excluded
from the number of shares held by such shareholders, but not from the Voting
Stock of the combined company, any shares received by affiliates of such other
company in exchange for stock of such other company);

provided that, where required to avoid additional taxation under Section 409A,
the event that occurs must also be a “change in the ownership or effective
control of a corporation, or a change in the ownership of a substantial portion
of the assets of a corporation” as defined in Treas. Reg. § 1.409A-3(i)(5).

For purposes of this definition of “Change in Control” the “Company” shall
include any entity that succeeds to all or substantially all of the business of
the Company and “Voting Stock” shall mean securities of any class or classes
having general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.

“Good Reason” to terminate your employment with Idenix shall be deemed to exist
if, there is: (i) a material diminution in your authority or responsibilities;
(ii) a material reduction in your Base Salary; or (iii) the primary place of
your employment is relocated by Idenix to a location more than 40 miles from
Cambridge, Massachusetts. No resignation will be treated as resignation for Good
Reason unless (x) you have given written notice to the Company of your intention
to terminate your employment for Good Reason, describing the grounds for such
action, no later than 90 days after the first occurrence of such circumstances,
(y) you have provided the Company with at least 30 days in which to cure the
circumstances, and (z) if the Company is not successful in curing the
circumstance, you end your employment within 30 days following the cure period
in (y).



--------------------------------------------------------------------------------

“Termination for Cause” shall be the result of a good faith finding by the
Company that you have engaged in: (i) willful fraud or willful material
dishonesty in connection with your employment by the Company; (ii) intentional
failure by you to substantially perform your duties hereunder or gross neglect
in the performance of such duties; (iii) your gross misconduct that is
materially detrimental to the Company’s reputation, goodwill or business
operations; (iv) your breach of any of the covenants in this offer or
attachments hereto; or (v) your conviction of, or plea of guilty or nolo
contendere to, a charge of commission of a felony; provided that prior to any
Termination for Cause you are given written notice with specificity of any such
reasons and a reasonable opportunity to cure if such a cure is reasonably
possible.



--------------------------------------------------------------------------------

Appendix B

Payments Subject to Section 409A

Subject to the provisions in this Appendix B, any Severance Compensation or
benefits under this offer of employment shall be made only upon the date of your
“separation from service” (determined as set forth below) which occurs on or
after the date of termination of your employment. The following rules shall
apply with respect to distribution of the Severance Compensation, if any, to be
provided to you under this letter:

(i) It is intended that each installment of the Severance Compensation shall be
treated as a separate “payment” for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended, and the guidance issued thereunder (“Section
409A”). Neither the Company nor you shall have the right to accelerate or defer
the delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A.

(ii) If, as of the date of your “separation from service” from the Company, you
are not a “specified employee” (within the meaning of Section 409A), then each
installment of the Severance Compensation shall be made on the dates and terms
set forth in this letter.

(iii) If, as of the date of your “separation from service” from the Company, you
are a “specified employee” (within the meaning of Section 409A), then:

(a) each installment of the Severance Compensation due under this letter shall
be treated as a short-term deferral within the meaning of Treasury Regulation §
1.409A-1(b)(4) to the maximum extent permissible under Section 409A, and shall
be made on the dates and terms set forth in this letter; and

(b) each installment of the Severance Compensation due under this letter that is
not described in this Appendix, (iii)(a) above and that would, absent this
subsection, be paid within the six-month period following your “separation from
service” from the Company shall not be paid until the date that is six months
and one day after such separation from service (or, if earlier, your death),
with any such installments that are required to be delayed being accumulated
during the six-month period and paid in a lump sum on the date that is six
months and one day following your separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein; provided, however, that the preceding provisions of this sentence
shall not apply to any installment of Severance Compensation if and to the
maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation § 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation § 1.409A-1(b)(9)(iii)
must be paid no later than the last day of your second taxable year following
the taxable year in which the separation from service occurs.



--------------------------------------------------------------------------------

(iv) The determination of whether and when your separation from service from the
Company has occurred shall be made and in a manner consistent with, and based on
the presumptions set forth in, Treasury Regulation § 1.409A-1(h). Solely for
purposes of this Appendix B, (iv), “Company” shall include all persons with whom
the Company would be considered a single employer as determined under Treasury
Regulation Section 1.409A-1(h)(3).

(v) All reimbursements and in-kind benefits provided under this letter shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during your lifetime (or during a shorter period of time
specified in this letter), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

(vi) Notwithstanding anything herein to the contrary, the Company shall have no
liability to you or to any other person if the payments and benefits provided
hereunder that are intended to be exempt from or compliant with Section 409A are
not so exempt or compliant.



--------------------------------------------------------------------------------

Appendix C

Form of Severance and General Release Agreement1

[Insert Date]

[Insert Employee Name]

[Insert Employee Address]

Dear [Insert Employee Name]:

As we have discussed, your employment with Idenix, Inc. (the “Company”) will end
on [Insert Termination Date]. The Company will provide you with the severance
benefits described in paragraph 2 below if you sign and return this letter
agreement (the “Agreement”) to me on or before [Insert Return Date] and it
becomes binding between you and the Company. By timely signing and returning
this Agreement and not revoking your acceptance, you will be entering into a
binding agreement with the Company and will be agreeing to the terms and
conditions set forth in the numbered paragraphs below, including the release of
claims set forth in paragraph 3. Therefore, you are advised to consult with an
attorney before signing this Agreement and you have been given at least
[twenty-one (21) days to do so]2. [If you sign this Agreement, you may change
your mind and revoke your agreement during the seven (7) day period after you
have signed it by notifying me in writing. If you do not so revoke, this
Agreement will become a binding agreement between you and the Company upon the
expiration of the seven (7) day period.]3

If you choose not to sign and return this Agreement in a timely manner as set
forth above, or if you timely revoke your acceptance in writing, you shall not
receive any of the severance payments or benefits under your employment letter
dated as of                  ,      (your “Employment Letter”) from the Company.
Whether or not this Agreement becomes effective, you will receive payment on
your Termination Date, as defined herein, for (i) your final wages and (ii) any
unused vacation time accrued through the Termination Date. You may also, if
eligible, elect to continue receiving group medical insurance pursuant to the
federal “COBRA” law, 29 U.S.C. § 1161 et seq. Please consult the COBRA materials
to be provided by the Company under separate cover for details regarding these
benefits. Except as provided for herein, all other benefits and all unvested
stock rights will be cancelled on the Termination Date.

The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this Agreement [and do not revoke it in
writing within the seven (7) day period].

 

1. Termination Date. Your effective date of termination from the Company is
[Insert Termination Date] (the “Termination Date”). As of the Termination Date,
all salary payments from the Company will cease and any benefits you had as of
the Termination Date under Company-provided benefit plans, programs, or
practices will terminate, except as required by federal or state law.

 

 

1  Employee acknowledges that the Company may modify this Agreement in light of
changes in law or interpretation and to reflect changes in employment
circumstances or the nature of the termination/resignation.

2  To be adjusted as appropriate either to 5-7 days if not 40 or older or to 45
days in some circumstances.

3  Deleted for an employee who is not at least 40 years old and replaced with
“This Agreement will become irrevocable when you sign it.”



--------------------------------------------------------------------------------

2. Description of Severance Compensation. If you timely sign and return this
Agreement and do not revoke your acceptance, the Company will provide the
severance benefits in accordance with Section(s)             of your Employment
Letter with the Company dated                 ,          (the “Severance
Benefits”). You will not be eligible for, nor shall you have a right to receive,
any payments or benefits from the Company following the Termination Date other
than as described in this paragraph 2.

 

3. Release. In consideration of the Severance Benefits, which you acknowledge
you would not otherwise be entitled to receive, you hereby fully, forever,
irrevocably and unconditionally release, remise and discharge the Company, its
affiliates, subsidiaries, parent companies, predecessors, and successors, and
all of their respective past and present officers, directors, stockholders,
partners, members, employees, agents, representatives, plan administrators,
attorneys, insurers and fiduciaries (each in their individual and corporate
capacities) (collectively, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature that
you ever had or now have against any or all of the Released Parties, including
any and all claims arising out of or relating to your employment with and/or
separation from the Company, including all claims under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans With Disabilities
Act of 1990, 42 U.S.C. § 12101 et seq., the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq., the Genetic Information Nondiscrimination Act of
2008, 42 U.S.C. § 2000ff et seq., the Family and Medical Leave Act, 29 U.S.C. §
2601 et seq., the Worker Adjustment and Retraining Notification Act (“WARN”), 29
U.S.C. § 2101 et seq., 18 U.S.C. 1514(A), the Rehabilitation Act of 1973, 29
U.S.C. § 701 et seq., Executive Order 11246, Executive Order 11141, the Fair
Credit Reporting Act, 15 U.S.C. § 1681 et seq., and the Employee Retirement
Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., all as amended;
all claims arising out of the Massachusetts Fair Employment Practices Act.,
Mass. Gen. Laws ch. 151B, § 1 et seq., the Massachusetts Civil Rights Act, Mass.
Gen. Laws ch. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act, Mass. Gen.
Laws. ch. 93, § 102 and Mass. Gen. Laws ch. 214, § 1C, the Massachusetts Labor
and Industries Act, Mass. Gen. Laws ch. 149, § 1 et seq., the Massachusetts Wage
Act, Mass. Gen. Laws ch. 149, § 148 et seq. (Massachusetts law regarding payment
of wages and overtime), Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of
privacy law), the Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, §
105D, and the Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch.
149, § 52D, all as amended; all common law claims including actions in
defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract; all claims to any non-vested
ownership interest in the Company, contractual or otherwise, and any claim or
damage arising out of your employment with and/or separation from the Company
(including a claim for retaliation) under any common law theory or any federal,
state or local statute or ordinance not expressly referenced above; provided,
however, that nothing in this Agreement prevents you from filing a charge with,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission or a state fair employment practices agency (except that
you acknowledge that you may not recover any monetary benefits in connection
with any such claim, charge or proceeding).



--------------------------------------------------------------------------------

Notwithstanding any provision of this Agreement to the contrary, by executing
this Agreement, you are not releasing (i) any claims that cannot be waived by
law, (ii) your right of indemnification as provided by, and in accordance with
the terms of, the Company’s by-laws or a Company insurance policy providing such
coverage, as any of such may be amended from time to time, or (iii) any claims
relating to your rights as an equity holder of the Company.

 

4. Post-Separation Obligations. You acknowledge and reaffirm your obligation to
keep confidential and not to disclose any and all non-public information
concerning the Company that you acquired during the course of your employment
with the Company, including any non-public information concerning the Company’s
business affairs, business prospects, and financial condition. Your further
acknowledge and reaffirm your obligations under Sections              and
             of the Employment Letter, which remain in full force and effect.

 

5. Non-Disparagement. You understand and agree that, in consideration of the
Severance Benefits, you shall not make any false, disparaging or derogatory
statements to any person or entity, including any media outlet, industry group,
financial institution or current or former employee, consultant, client or
customer of the Company, regarding the Company or any of its directors,
officers, employees, agents or representatives or about the Company’s business
affairs or financial condition; provided, however, that nothing herein shall be
construed as preventing you from making truthful disclosures to any governmental
entity or in any litigation or arbitration or as otherwise required by
applicable law.

 

6. Cooperation. To the extent permitted by law, you agree to cooperate with the
Company in the defense or prosecution of any claims or actions which already
have been brought, are currently pending, or which may be brought in the future
against or on behalf of the Company, whether before a state or federal court,
any state or federal government agency, or a mediator or arbitrator. In
addition, the Company shall reimburse you for reasonable out-of-pocket expenses
incurred at the request of the Company with respect to your compliance with this
paragraph. Your full cooperation in connection with such claims or actions shall
include being available to meet with counsel to prepare its claims or defenses,
to prepare for trial or discovery or an administrative hearing or a mediation or
arbitration and to act as a witness when requested by the Company at reasonable
times mutually agreed to by you and the Company. You agree that you will notify
the Company promptly in the event that you are served with a subpoena or in the
event that you are asked to provide a third party with information concerning
any actual or potential complaint or claim against the Company.



--------------------------------------------------------------------------------

7. Return of Company Property. You represent and confirm that you have returned
to the Company all Company-owned property in your possession or control and that
you have left intact all electronic Company documents, including those that you
developed or helped to develop during your employment. You further confirm that
you have cancelled all accounts for your benefit, if any, in the Company’s name,
including credit cards, telephone charge cards, cellular phone and/or pager
accounts, and computer accounts.

 

8. Business Expenses and Final Compensation. You acknowledge that you have been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of your employment and that no other reimbursements are owed to
you. You further acknowledge that you have received payment in full for all
services rendered in conjunction with your employment by the Company, including
payment for all wages, bonuses, equity, commissions and accrued, unused vacation
time, and that no other compensation is owed to you.

 

9. Amendment and Waiver. This Agreement shall be binding upon the parties and
may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
parties hereto. This Agreement is binding upon and shall inure to the benefit of
the parties and their respective agents, assigns, heirs, executors, successors
and administrators. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar to or waiver of any
right on any other occasion.

 

10. Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

 

11. Tax Provision. In connection with the Severance Benefits to be provided to
you pursuant to this Agreement, the Company shall withhold and remit to the tax
authorities the amounts required under applicable law, and you shall be
responsible for all applicable taxes with respect to such Severance Benefits
under applicable law. You acknowledge that you are not relying upon advice or
representation of the Company with respect to the tax treatment of any of the
Severance Benefits.

 

12. Compliance with Section 409A. The severance payments and benefits shall be
subject to and compliant with any requirements provided under Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”). The Company
shall have no liability to you or any other person if the payments and benefits
provided that are intended to be exempt from or compliant with Section 409A are
not so exempt or compliant.

 

13. Nature of Agreement. You understand and agree that this Agreement is a
severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.



--------------------------------------------------------------------------------

14. Acknowledgments. You acknowledge that you have been given at least
[twenty-one (21)] days to consider this Agreement, and that the Company advised
you to consult with an attorney of your own choosing prior to signing this
Agreement. [You understand that you may revoke this Agreement for a period of
seven (7) days after you sign it by notifying me in writing, and the Agreement
shall not be effective or enforceable until the expiration of this seven (7) day
revocation period.] [You understand and agree that by entering into this
Agreement, you are waiving any and all rights or claims you might have under the
Age Discrimination in Employment Act, as amended by the Older Workers Benefits
Protection Act, and that you have received consideration beyond that to which
you were previously entitled.]

 

15. Voluntary Assent. You affirm that no other promises or agreements of any
kind have been made to or with you by any person or entity whatsoever to cause
you to sign this Agreement, and that you fully understand the meaning and intent
of this Agreement. You state and represent that you have had an opportunity to
fully discuss and review the terms of this Agreement with an attorney. You
further state and represent that you have carefully read this Agreement,
understand the contents herein, freely and voluntarily assent to all of the
terms and conditions hereof, and sign your name of your own free act.

 

16. Applicable Law. This Agreement shall be interpreted and construed by the
laws of the Commonwealth of Massachusetts, without regard to conflict of laws
provisions. You hereby irrevocably submit to and acknowledge and recognize the
jurisdiction of the courts of the Commonwealth of Massachusetts, or if
appropriate, a federal court located in the Commonwealth of Massachusetts (which
courts, for purposes of this Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement or the subject matter hereof.

 

17. Interpretation. The Parties agree that this Agreement will be construed
without regard to any presumption or rule requiring construction or
interpretation against the drafting party. References in this Agreement to
“include” or “including” should be read as though they said “without limitation”
or equivalent forms. References to “day” or “days” are to calendar days, unless
the Agreement specifically refers to “business days.”

 

18. Entire Agreement – This Agreement contains and constitutes the entire
understanding and agreement between the parties hereto with respect to your
severance benefits and the settlement of claims against the Company and cancels
all previous oral and written negotiations, agreements, and commitments in
connection therewith. Nothing in this paragraph, however, shall modify, cancel
or supersede your obligations set forth in paragraph 4 above.



--------------------------------------------------------------------------------

If you have any questions about the matters covered in this Agreement, please
call                     .

 

Very truly yours, By:  

 

  [Name]   [Title]

I hereby agree to the terms and conditions set forth above. I have been given at
least [twenty-one (21)] days to consider this Agreement and I have chosen to
execute this on the date below. I intend that this Agreement will become a
binding agreement between me and the Company [if I do not revoke my acceptance
in seven (7) days][upon my execution of this Agreement].

Not to be executed before close of business on the Termination Date.

 

 

[Insert Employee Name]

  

 

Date